ORDER
The Disciplinary Review Board on December 22, 1999, having filed with the Court its decision concluding that GREGORY Y. SHARKEY of LAKEWOOD, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that GREGORY Y. SHARKEY is hereby reprimanded; and it is further
*110ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.